Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is an examiner’s statement of reasons for allowance: the prior art does not adequately disclose an apparatus comprising a processor and transceiver that transmits a flight path information reporting status to a network equipment wherein the flight path information reporting status indicates whether transmission of a report will include flight path information, receives from the network equipment a message requesting the report, wherein the message comprises at least one condition corresponding to the report and transmits the report including the current flight path information to the network equipment, wherein the report is determined to be transmitted based on the at least one condition.  Although applicant’s arguments regarding new matter rejection were not convincing regarding paragraph 84 in the specification providing support for the limitation of transceiver receiving message from network equipment requesting the report , the message comprising at least one condition corresponding to the report, paragraphs 52,55 of the specification do provide support for such limitations, the condition being the determination that current flight path information has changed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
2.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689